—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 9, 1996 (People v Hodge, 234 AD2d 389), affirming a judgment of the Supreme Court, Kings County, rendered November 21, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *598effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Ritter, Copertino and Krausman, JJ., concur.